April 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                        JAMES O. AINSWORTH, JR., Appellant

NO. 14-11-00502-CV                       V.

                                 CACH, LLC, Appellee
                                ____________________



      This cause, an appeal from the judgment in favor of appellee, CACH, LLC, signed
May 4, 2011, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, JAMES O. AINSWORTH, JR., to pay all costs incurred in
this appeal. We further order this decision certified below for observance.